Citation Nr: 0211383	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  00-17 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an earlier effective date for the grant of an 
increased disability evaluation for optic neuritis and 
retinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from May 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Louisville, 
Kentucky (RO) which granted increased disability evaluations 
for the veteran's optic neuritis and retinitis, and assigned 
effective dates of March 16, 1998 and April 28, 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In September 1998, the veteran filed a claim for an 
increased evaluation for optic neuritis and retinitis.

3.  Prior to March 16, 1998, there was no medical evidence 
indicating that the veteran's visual acuity was worse than 
10/200 in the right eye and 5/200 in the left eye.


CONCLUSION OF LAW

The criteria for an effective date prior to March 16, 1998 
for an increased disability evaluation for optic neuritis and 
retinitis have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5110 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO's rating 
decisions granting a 90 percent disability evaluation 
effective March 16, 1998 and a 100 percent disability 
evaluation effective April 28, 1999 for optic neuritis and 
retinitis are incorrect.  Specifically, the veteran argues 
that he was entitled to an increased evaluation for optic 
neuritis and retinitis prior to March 16, 1998.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The rating 
decisions, the statement of the case, and the supplemental 
statement of the case issued in connection with the veteran's 
appeal, as well as additional correspondence to the veteran, 
have notified him of the evidence considered, the pertinent 
laws and regulations, and the reason that his claim was 
denied.  Under the circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records are of record.  
In addition, private and VA medical records have been 
obtained.  Further, pursuant to a May 2001 remand, the RO 
requested additional information, including the veteran's 
treatment history and medical providers, as well as the dates 
and places of treatment.  However, the appellant failed to 
submit any additional information.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) ("The duty to assist is not always 
a one-way street.  If a veteran wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.").  The veteran and his representative 
have not made the Board aware of any additional evidence that 
should be obtained prior to appellate review, and the Board 
is satisfied that the requirements under the VCAA have been 
met.  As such, the Board finds that the duty to assist was 
satisfied and the case is ready for appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  See also 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747) (1992). 

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400 (2000).  Except as otherwise provided, the effective 
date of an evaluation and an award of compensation based on 
an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date the 
claim was received or the date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.400.  Nonetheless, under VA laws 
and regulations, it is possible to have an increased rating 
one year prior to the date of the claim.  In cases involving 
a claim for an increased evaluation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from that date; otherwise, 
the effective date is the date the claim is received.  See 
38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) 
(2000).  See also Harper v. Brown, 10 Vet. App. 125 (1997). 
Thus, there are two points to consider when assigning an 
effective date.  First, it must be decided when the claim was 
received.  Second, it must be decided when an increase in 
disability occurred.  Whichever of those two events occurred 
later in time will be the effective date.  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 
38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim can be from a claimant, his or her duly 
appointed representative, a Member of Congress, or a person 
acting as next friend of the claimant, so long as it 
identifies the benefit sought.  See 38 C.F.R. § 3.155(a).

Historically, the veteran was granted service connection for 
defective vision of the right eye in a February 1946 rating 
decision, which assigned a 10 percent disability evaluation 
effective December 1945.  In a November 1946 rating decision, 
the veteran's disability evaluation was increased to 30 
percent disabling, effective September 1946.  This disability 
evaluation was continued in rating decisions dated June 1947, 
October 1951, March 1953, August 1953, March 1954, and 
February 1960.  The March 1953 rating decision also 
recharacterized the veteran's disorder as optic neuritis and 
retinitis.  On September 12, 1998, the veteran filed a claim 
for an increased disability evaluation, which was received by 
the RO on September 16, 1998.  A July 1999 rating decision 
increased the veteran's disability evaluation to 50 percent 
disabling, effective August 29, 1998.  Following the 
submission of additional medical evidence, a March 2000 
rating decision increased the veteran's disability evaluation 
to 90 percent disabling effective March 27, 1998, and to 100 
percent disabling, effective April 28, 1999.  The veteran's 
disability evaluations were increased to 90 percent and 100 
percent on the basis of medical evidence which showed that 
the veteran's visual acuity was worse than 10/200 in the 
right eye and 5/200 in the left eye as of March 1998, and 
worse than 5/200 bilaterally as of April 1999.  The veteran 
filed a notice of disagreement in May 2000, asserting that he 
was entitled to an earlier effective date on the basis that 
his medical records showed decreased visual acuity since 
1986.  The RO issued a statement of the case in June 2000, 
which changed the effective date for the veteran's 90 percent 
disability evaluation to March 16, 1998, and the veteran 
perfected his appeal in July 2000.  In May 2001, the Board 
remanded the veteran's claim for additional development, 
which was completed by the RO to the extent possible.

The pertinent evidence of record demonstrates that the 
veteran was treated in July 1986, wherein his corrected right 
eye visual acuity was 20/25-2 and his left eye visual acuity 
was 20/25+1.  A September 1989 private medical record showed 
the veteran's corrected visual acuity was 20/50 bilaterally.  
An October 1990 record indicated that the veteran's corrected 
visual acuity was 20/50-2 in the right eye and 20/80-1 in the 
left eye.  A June 1991 record shows corrected visual acuity 
of 20/50+1 in the right eye and 20/3-4 feet in the left eye.  
In July 1991, his visual acuity was 20/30-1 in the right eye 
and 6 feet/200 in the left eye.  An October 1991 record shows 
visual acuity of 20/50+1 in the right eye and 20/5 feet 200 
in the left eye.  In February 1992, his visual acuity was 
20/25 right and 20/6 feet 200 left.  April 1992 records 
showed that his visual acuity was 20/60-1 in the right eye 
and counting fingers to 4 feet in the left eye.  In August 
1992, it was 20/30-1 in the right eye and counting fingers to 
1 foot in the left eye.  In December 1992 and March 1993, his 
visual acuity was 20/25 in the right eye and counting fingers 
to 1 feet in the left eye.  June 1993 records show visual 
acuity of 20/30+3 in the right eye and counting fingers to 4 
feet in the left eye.  September 1993 records showed his 
visual acuity was 20/30-1 in the right eye and counting 
fingers to 1 foot in the left eye.  December 1993 records 
showed corrected visual acuity of 20/70+1 in the right eye 
and counting fingers to 1 foot in the left eye.

A letter from Craig M. Morgan, M.D., dated March 1994, states 
that the veteran was legally blind due to macular 
degeneration and subretinal neovascularization, and that his 
corrected visual acuity was counting fingers at 3 feet in the 
right eye and 1 foot in the left eye, thus rendering his 
vision worse than 20/200 bilaterally.  He noted that the 
vision loss was permanent and irreversible.

A March 16, 1998 private medical record shows that the 
veteran's visual acuity was 20/400 in the right eye and 
counting fingers to 6 feet in the left eye.  Slit lamp 
examination showed aphakia.

Records from Dr. Morgan, dated March 27, 1998, show that the 
veteran had fluctuating visual acuity and peripheral corneal 
edema, as well as retinal atherosclerosis.  His visual acuity 
was 20/400 in one eye and counting fingers to 3 feet in the 
other eye.  

An August 1998 VA medical record shows that the veteran's 
visual acuity was 10/200 in the right eye and 5/700 in the 
left eye.  The impression was wet age-related macular 
degeneration and aphakia bilaterally.  The examining provider 
noted that laser treatment to control bleeding left the 
veteran legally blind.

December 1998 records from Dr. Morgan show that the veteran 
was seen for follow-up treatment for a subretinal 
neovascularization.  Examination showed that the veteran's 
peripheral cornea edema had worsened and that the veteran had 
posterior vitreous detachment.  His visual acuity remained 
20/400 in one eye and counting fingers to 3 feet in the 
other.  He reported that he could read newspaper headlines.  
A January 1999 treatment record from Dr. Morgan also 
indicated visual acuity of 20/400 and counting fingers to 1 
foot in the other.

An April 28, 1999 VA medical record shows that the veteran 
had a history of bilateral wet age-related macular 
degeneration, ocular hypertension, and bilateral cataract 
extraction.  Visual acuity in his right eye was 10/100 and 
visual acuity in his left eye was 5/300.  Epithelial 
disruption and edema of the cornea was noted.  The impression 
was bilateral reduced visual acuity due to severe exudative 
age-related macular degeneration, age-related glaucoma 
suspected, aphakia, and corneal scarring from cataract 
surgery.  A May 1999 addendum, the examining provider noted 
that a review of the claims file showed that the veteran had 
choroiditis in service, which he felt should be service-
connected.  He also opined that he felt the veteran's 
choroiditis "ultimately caused his permanent blindness."

A November 1999 VA medical record shows that the veteran's 
corrected visual acuity was 6/400 in the right eye and 3/400 
in the left eye.  The examining provider noted that the 
veteran's visual acuity was due to progressive macular 
changes, "presumably due [to] macular degeneration with 
advanced choroidal sclerosis and peripapillary atrophy."  
Glaucoma was also suspected.

Under the pertinent laws and regulations, the Board finds 
that the effective date of March 16, 1998 is correct, since 
this is the earliest date, within one year prior to the claim 
for an increased disability evaluation, upon which an 
increase in the severity of the veteran's optic neuritis and 
retinitis was shown.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  In order for the veteran to be entitled to an 
increased disability evaluation prior to March 16, 1998, the 
veteran would have had to provide medical evidence indicating 
that he met the relevant rating criteria for such an 
evaluation beginning September 16, 1997.  Id.  However, the 
veteran's medical records for the year prior to the date of 
his claim are negative for changes in his visual acuity until 
March 16, 1998.  According to the medical records, the 
veteran did not show vision of 10/200 in the right eye and 
5/200 in the left eye until March 27, 1998.  See 38 C.F.R. 
§§ 4.79, 4.84a.  Moreover, the medical evidence from July 
1986 to March 1994, which points to a worsening of the 
veteran's disability, is dated several years prior to the 
veteran's September 12, 1998 claim for an increased 
disability evaluation.  Likewise, there is no evidence of 
record that the veteran filed a claim for an increase prior 
to September 1998.  Because the effective date of the 
increase in benefits for the veteran is the date of receipt 
of the claim for an increase or the earliest date it is 
factually ascertainable that an increase in disability 
occurred, if the claim is received within one year of that 
date, the effective date is March 16, 1998 for the 90 percent 
disability evaluation and April 28, 1999 for the 100 percent 
disability evaluation.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an effective date prior to March 16, 
1998 for the 90 percent disability evaluation for optic 
neuritis and retinitis. 


ORDER

The claim of entitlement to an effective date prior to March 
16, 1998 for the grant of increased disability evaluation to 
90 percent for optic neuritis and retinitis is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

